

Exhibit 10.3(k)
PENN NATIONAL GAMING, INC.

STOCK SETTLED PHANTOM STOCK UNIT AWARD AGREEMENT
Penn National Gaming, Inc. (the “Company”) has granted to you a Phantom Stock
Unit (“PSU”) Award pursuant to the Penn National Gaming, Inc. 2018 Long Term
Incentive Compensation Plan, as follows:
Grantee:
__________________________
Date of Grant:
__________________________
Total Number of PSUs:
__________________________
Vesting Dates and Number of Units Vesting:
__________________________
 
The Award may be subject to performance conditions as determined by the
Compensation Committee or its delegee from time to time and as communicated to
you.

This PSU Award is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2018 Long Term Incentive Compensation Plan, as amended from time to
time (the “Plan”), which is available upon request, and any rules and
regulations established by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). Words used herein with initial capitalized
letters that are not defined in this PSU Award are defined in the Plan.
The terms provided herein are applicable to this PSU Award. Different terms may
apply to any prior or future awards under the Plan. To the extent that there is
a conflict between the terms of this PSU Award and the Plan, the terms of the
Plan shall govern.
I.
ACCEPTANCE OF AWARD

This PSU Award constitutes an agreement between you and the Company. You have
reviewed all of the provisions of the Plan, and this PSU Award. By
electronically accepting this Award according to the instructions provided by
the Company’s designated broker, you agree that this electronic contract
contains your electronic signature, which you have executed with the intent to
sign this Award, and that this Award is granted under and governed by the terms
and conditions of the Plan, this PSU Award, and the applicable provisions (if
any) contained in a written employment agreement between the Company or an
Affiliate and you. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee on questions relating to the
Plan, this PSU Award, and, solely in so far as they relate to this Award, the
applicable provisions (if any) contained in a written employment agreement
between the Company or an Affiliate and you.
II.
VESTING

The PSUs shall vest on the dates and in the number of units set forth above,
provided that you are employed by the Company or a Subsidiary or serving as a
Director, as applicable, on the vesting date, except as otherwise provided in
Section IV, below.
In addition, the forfeiture restrictions on this PSU Award shall lapse in their
entirety as of the occurrence of any of the following events:
(a)Your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates because of your death or Disability; or
(b)A Change of Control (as defined in the Plan) occurs.
There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this Award.
III.
FORFEITURE

If your service as an Employee or Director of the Company or a Subsidiary, as
applicable, terminates for any reason (except as otherwise provided for in the
Plan or Section II of this PSU Award), then all of the PSUs remain subject to
forfeiture restrictions at such time shall be forfeited. This means that you
will receive no payment for any PSU that is forfeited.




--------------------------------------------------------------------------------




IV.
LEAVES OF ABSENCE

For purposes of this PSU Award, your service as an Employee or Director, as
applicable, does not terminate when you go on a leave of absence recognized
under the Plan. Your service will terminate when the leave of absence ends,
however, unless you immediately return to active service in the applicable
capacity.
V.
PAYMENT FOR SHARES

There is no exercise price or other payment required from you in exchange for
this PSU Award.
VI.
CONVERSION OF PSUS AND ISSUANCE OF SHARES

This PSU Award shall be settled by the Company by the issuance of shares of
Common Stock underlying the PSU Award as soon as reasonably practicable
following vesting, subject to the Committee’s determination that any applicable
performance conditions have been met. Subject to satisfaction of applicable tax
withholding as set forth in Section X, the Company shall transfer to you one
share of Common Stock for each PSU that vests. The lapse of such forfeiture
restrictions means that the Common Stock underlying the PSU Award shall,
thereafter, be fully transferable by you, subject to compliance with Section
VIII of this PSU Award.
VII.
SHAREHOLDER RIGHTS

You are not and do not have the rights of a shareholder of the Company with
respect to any shares of Common Stock underlying this PSU Award unless and until
the PSU Award vests and shares of Common Stock underlying the Award have been
issued and delivered to you. After the lapse of any applicable forfeiture
restrictions, the shares of Common Stock underlying the PSU Award will be
released to you in the form of a stock certificate or uncertificated shares.
VIII.
RESTRICTIONS ON RESALE

You may not sell any shares of Common Stock free from the forfeiture
restrictions of this PSU Award at a time when applicable laws or Company
policies would prohibit a sale. This restriction will apply as long as you are
an Employee or Director, as applicable.
IX.
TRANSFERABILITY

The PSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or otherwise encumbered except in accordance with Section
12.8 of the Plan. Any attempt at such disposition shall be void.
X.
WITHHOLDING TAXES

No shares of Common Stock will be released or issued to you unless you have made
arrangements, acceptable to the Company, to pay any withholding taxes that may
be due as a result of the lapse of the forfeiture restrictions. In accordance
with the Plan, the Company is authorized to withhold from this PSU Award the
amount (in cash, shares of Common Stock, other securities, or other Awards) of
withholding taxes due with respect to this PSU Award that may be due as a result
of the lapse of forfeiture restrictions and to take such other action as may be
necessary in the opinion of the Company to satisfy statutory withholding
obligations for the payment of such taxes. The Fair Market Value of the shares
of Common Stock retained by the Company or surrendered by you shall be
determined in accordance with the Plan as of the date the tax obligation arises.
XI.
ADJUSTMENTS

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of Covered Shares for PSUs that remain subject to
forfeiture will be adjusted accordingly.
XII.
ELECTRONIC DELIVERY AND DISCLOSURE

The Company will deliver or disclose, as applicable, any documents related to
this Award granted under the Plan, future awards that may be granted under the
Plan, the prospectus related to the Plan, the Company’s annual reports or proxy
statements by electronic means or to request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents delivered
electronically or to retrieve such documents furnished electronically, as
applicable, and agree




--------------------------------------------------------------------------------




to participate in the Plan through any online or electronic system established
and maintained by the Company or another third party designated by the Company.
XIII.
NO RIGHT TO CONTINUED SERVICE

This PSU Award does not give you the right to continue in service with the
Company or Subsidiary in any capacity. The Company or Subsidiary reserves the
right to terminate your services at any time, with or without cause, subject to
any employment agreement or other contract. In the event of a conflict between
the terms of this PSU Award and an employment agreement, if any, the terms of
the employment agreement control.
XIV.
APPLICABLE LAW

This Award Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.
XV.
CODE SECTION 409A COMPLIANCE

To the extent the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, the Committee reserves the right to amend,
terminate or replace this Award in order to cause the Award to either not be
subject to Section 409A of the Code or comply with the applicable provisions.
XVI.
ENTIRE AGREEMENT/AMENDMENT

The text of the Plan is incorporated in this Award Agreement by reference.
This Award Agreement and the Plan govern the terms and conditions of this Award.
Any prior agreements, commitments or negotiations concerning this Award are
superseded. This Award Agreement may be amended in a way that is adverse to you
or your beneficiaries only by another written agreement, signed by both parties,
otherwise, the rights of the Board or Grantor as set forth in the Plan control
as to any modification, alteration or amendment of this Award Agreement.
 
PENN NATIONAL GAMING, INC.
 
 
 
 



